Citation Nr: 0700725	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-29 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and two medical care providers


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1962 
to October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Hartford, Connecticut.  In that decision, the RO, in 
pertinent part, denied the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

Establishment of service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., under the criteria of DSM-IV]; a 
link, established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (2006).  
See also 38 U.S.C.A. § 1154(b) (West 2002).  If it is not 
shown that a veteran engaged in combat, his assertions of 
service stressors are not sufficient to establish their 
occurrence.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f) (2006); Pentecost 
v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).  

Throughout the current appeal, the veteran has asserted that, 
during his active military duty, he made multiple temporary 
trips to Vietnam and that, on one of these occasions, he was 
walking through an intersection in Da Nang with his 
girlfriend when she was killed by enemy bombing.  See, e.g., 
November 2006 video conference hearing transcript (2006 T.) 
at 3, 8-11, 13-17 & September 2005 RO hearing transcript 
(2005 T.) at 6.  Additionally, in March 2005 and March 2006 
statements, the veteran explained that, on one occasion when 
he was arriving at, or departing from, the Da Nang airport, 
his plane was hit by sniper fire.  The veteran explained that 
he was hit in his face by blood from the serviceman sitting 
next to him who had been hit in the leg by sniper fire.  The 
veteran asserted that, during that episode, he believed that 
he was going to die.  See also 2005 T. at 7.  

Service medical records are essentially negative for 
complaints of, treatment for, or findings of a psychiatric 
disorder.  However, the report of the September 1966 
separation examination indicates that the veteran had 
intermittent episodes of epigastric distress since childhood 
and that the etiology of this condition was undetermined but 
possibly "attributed to anxiety and tension [which was] not 
incapacitating."  

According to post-service medical records, the veteran was 
initially diagnosed with chronic PTSD with secondary symptoms 
of depression in April 2004.  A VA clinical psychologist 
noted at that time that the veteran had described nightmares, 
brief flashbacks during the day, symptoms of avoidance 
(including social isolation, restricted affect, avoidance of 
talking about the in-service trauma), as well as hyperarousal 
symptomatology (including impaired sleep, irritability, 
heightened startle responses, impaired concentration, and 
hypervigilance).  Subsequent VA medical reports dated through 
November 2006 reflect continued treatment for, and evaluation 
of, PTSD.  

In particular, at a January 2005 VA examination, the examiner 
diagnosed chronic PTSD with subjective complaints of 
nightmares, intrusive thoughts, avoidance of thoughts of 
trauma, social isolation, memory problems, lost interest in 
most activities, hyperstartle responses, and hypervigilance 
as well as objective evaluation findings of a constricted 
affect, poor eye contact, an intense constricted range, 
crying spells, and a depressed and frightened mood.  The 
examiner expressed his opinion that the veteran has severe 
PTSD "from a bombing that happened in Vietnam" and that his 
(the veteran's) "social life is very constricted because of 
the trauma that occurred in Vietnam."  

Additionally, in a statement received at the RO in March 
2005, the veteran's psychiatrist, advanced practiced 
registered nurse, licensed social worker, and registered 
nursing therapist "universally attributed . . . [his PTSD 
symptoms] to [his] military trauma."  During the treatment 
sessions conducted prior to the report submitted to the RO in 
March 2005, the veteran had noted that, during his active 
military duty, he had been given five temporary duty 
assignments to Vietnam.  During one of the assignments in Da 
Nang when he was walking down a street with his girlfriend, 
an enemy explosion threw him to the ground and killed his 
girlfriend.  

At the personal hearings subsequently conducted in September 
2005 and November 2006, the veteran's advanced practiced 
registered nurse and registered nursing therapist both 
reiterated their opinions associating the veteran's current 
PTSD with military trauma.  2005 T. at 5-15 & 2006 T. 
at 5-13, 18, 20-21.  

Clearly, therefore, medical evidence of record diagnoses PTSD 
and provides a link between the veteran's current symptoms 
and in-service stressors.  Significantly, however, the claims 
folder contains no credible supporting evidence that the 
veteran's claimed in-service stressors occurred.  38 C.F.R. 
§ 3.304(f) (2006).  While the Board is sympathetic to the 
veteran's testimony regarding in-service stressors, as he has 
not been shown to have engaged in combat, his assertions of 
in-service stressors are not sufficient to establish their 
occurrence.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  Id.; Pentecost v. Principi, 16 Vet. 
App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. 
App. 283 (1994).  

Service personnel records do not reflect the veteran's 
receipt of any medals, awards, or decorations which are 
indicative of combat service.  In addition, in January 2005, 
the National Personnel Records Center (NPRC) concluded that 
"there is no evidence in this veteran's file to substantiate 
any service in the Republic of Vietnam."  Indeed, available 
service personnel records show that the veteran had foreign 
service as a radio intercept analysis specialist in Okinawa 
approximately from October 1963 to May 1965.  Importantly, 
however, during that time, and specifically for 10 days 
between November and December 1964, the veteran was assigned 
temporary duty to South Vietnam and the Republic of the 
Philippines.  

Significantly, a complete and thorough review of the claims 
folder indicates that the RO has made no attempts to verify 
the veteran's purported in-service stressors.  Consequently, 
a remand is necessary to accord the RO, through the AMC, an 
opportunity to do so.  See Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002) (holding that corroboration of every 
detail of a veteran's claimed in-service stressor, including 
his or her personal participation, is not required, and the 
fact that a veteran was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he/she was, in fact, exposed to the attacks.)  

Moreover, records of PTSD treatment that the veteran has 
received through April 2005 at the VA Medical Center (VAMC) 
in Newington, Connecticut are contained in his claims folder.  
Also, at the November 2006 personal hearing, records of PTSD 
treatment that the veteran received at the Newington VAMC in 
October and November 2006 were submitted and subsequently 
associated with his claims file.  On remand, therefore, the 
AMC should ensure that all available records of PTSD 
treatment that the veteran has received at this medical 
facility since April 2005 should be procured.  All pertinent 
records not previously obtained should be associated with the 
veteran's claims folder.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  The AMC should obtain records of 
psychiatric treatment that the veteran 
has received at the VAMC in Newington, 
Connecticut since April 2005.  Copies 
of all such available reports not 
previously obtained should be 
associated with the veteran's claims 
folder.  

2.  The AMC should also contact the 
veteran and ask him to provide as 
specific information as possible 
regarding his purported in-service 
stressors, including in particular the 
episodes during his active military 
duty when he witnessed the death of his 
girlfriend in Da Nang and when he was 
subjected to enemy sniper fire upon 
arriving at, or departing from, the Da 
Nang airport.  Specifically, the 
veteran should be asked to provide, to 
the extent possible, dates, his 
military unit(s) and duty 
assignment(s), pertinent locations, and 
the names of any fellow service 
person(s) involved.  He should also be 
asked to submit any corroborative 
evidence he may have, or be able to 
obtain, of the existence of such 
stressors.  

The Board is aware of the difficulties 
that the veteran may have in recalling 
these purported traumatic in-service 
events, and acknowledges the 
substantial assistance his medical care 
providers provided during the November 
2006 video-conference hearing.  
Nevertheless, in order for meaningful 
development to be conducted, he should 
be made aware, however, of the 
importance of providing as specific 
information as possible concerning his 
purported in-service stressors (as has 
been discussed in this Remand.)  

3.  Based on any relevant information 
obtained pursuant to paragraph 2 of 
this Remand, the testimony provided at 
the September 2005 and November 2006 
hearings, as well as any other 
pertinent evidence already included in 
the claims folder, the AMC should ask 
the United States Army and Joint 
Services Records Research Center 
(JSRRC) to provide information to 
corroborate the veteran's claimed 
in-service stressors.  The JSRRC's 
response should be included in the 
claims folder.  If JSRRC is not asked 
for stressor verification, the 
reason(s) for not asking for stressor 
verification (e.g., insufficient 
information for stressor verification) 
should be documented in the veteran's 
claims folder.  

4.  The AMC should then re-adjudicate 
the issue of entitlement to service 
connection for PTSD.  If the decision 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issue on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


